DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barone (US 5,354,197) in view of Takahashi (JP 57124618 A).
Regarding Claims 1-4, Barone discloses a transformable wick device comprising: a plurality of bodies (12) connected together by a connector (14) inserted through the plurality of bodies (see 24) and such that the plurality of bodies has flexible connections and therefore positionable along a line of various types (see col. 1, ll. 21-26); wherein the connector is flexible such that its shape is adapted to be transformed, and wherein when the connector transforms shapes, the plurality of bodies is configured to conform to a shape of the connector (see again col. 1, ll. 21-26); wherein the plurality of bodies (12) has first portions (22) and the connector (14) interconnects the first portions; wherein the first portions define holes (24), and wherein the connector (14) is inserted in the holes (24).

    PNG
    media_image1.png
    524
    1154
    media_image1.png
    Greyscale

Barone does not disclose that said connector extends spirally along a longitudinal length thereof.
Takahashi teaches a similar transformable wick device comprising: a connector (5) which extends spirally along a longitudinal length thereof (see paragraph 0002, ll. 25-26: “twisted yarn”; a twisted yarn would extend spirally along a longitudinal length thereof).

    PNG
    media_image2.png
    335
    511
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Barone wherein said connector extends spirally along a longitudinal length thereof as taught and/or suggested by Takahashi, since both references teach a similar connector, it would have been obvious to one skilled in the art to substitute one connector for the other to achieve the predictable result of connecting said plurality of bodies.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barone in view of Takahashi as applied to claim 3 above, and further in view of Chen (US 2015/0064635 A1).
Regarding Claim 5, Barone in view of Takahashi does not disclose wherein each of the first portions has two ends spaced from each other, wherein the plurality of bodies has second portions adapted to be immersed in fuel, and wherein each of the second portions has a first section which extends axially from one of two ends of the first portion and a second section which extends axially from the other of two ends of the first portion.
Chen teaches a wick for a flame device wherein each of the first portions (30) has two ends spaced from each other (see at least Fig. 2), wherein the plurality of bodies has second portions (40) adapted to be immersed in fuel, and wherein each of the second portions has a first section which extends axially from one of two ends of the first portion and a second section which extends axially from the other of two ends of the first portion (see again Fig. 2).

    PNG
    media_image3.png
    720
    992
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Barone’s bodies wherein each of the first portions has two ends spaced from each other, wherein the plurality of bodies has second portions adapted to be immersed in fuel, and wherein each of the second portions has a first section which extends axially from one of two ends of the first portion and a second section which extends axially from the other of two ends of the first portion as taught and/or suggested by Chen, since both Barone and Chen teach wicks, it would have been obvious to one skilled in the art to substitute one wick for the other to achieve the predictable result of delivering fuel via capillary action to a flame.
Regarding Claim 11, Barone in view of Takahashi does not disclose wherein the plurality of bodies is made of metal.
Chen teaches a wick comprising a metallic meshed material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Barone wherein the plurality of bodies is made of metal as taught and/or suggested by Chen, since such a modification would XXXXXXXX.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barone in view of Takahashi as applied to claim 3 above, and further in view of Fawcett (US 5,927,964).
Regarding Claim 10, Barone in view of Takahashi does not disclose wherein the plurality of bodies is made of fiber glass.
Fawcett teaches a candle wick which is made of fiber glass (see col. 4, ll. 14-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Barone wherein the plurality of bodies is made of fiber glass as taught and/or suggested by Fawcett, since such a modification would provide the advantages or benefits taught by Chen at par. 0009: “The present wick material is made of metal mesh which is non-consumable to high temperature and can reach high temperature than conventional wick during combustion. As a result, this semi-opened chamber in the wick not only increases the surface area that exposes to flame and surrounding air for better fuel evaporation but also provides a high temperature zone that can slow down the hot combustion products being carried away by strong convection for a larger flame scale and achieve complete combustion.”.  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes (US 2,611,254) in view of Barone and Takahashi.
Regarding Claims 14-17, a combustion device comprising: a fuel reservoir (1) and a transformable wick device (2) received by the fuel reservoir, and is positionable along a line of various types (see Figs. 1 & 3); wherein the transformable wick device (2) has a top end disposed outside the fuel reservoir (1).

    PNG
    media_image4.png
    526
    750
    media_image4.png
    Greyscale

Byrnes does not disclose wherein the transformable wick device has a plurality of bodies connected together by a connector inserted through the plurality of bodies, such that the plurality of bodies has flexible connections, further comprising a connector interconnecting the plurality of bodies, wherein the plurality of bodies has first portions and the connector 
Barone teaches a combustion device wherein a transformable wick device has a plurality of bodies (12) connected together by a connector (14) inserted through the plurality of bodies, such that the plurality of bodies has flexible connections (see col. 1, ll. 21-26), further comprising a connector (14) interconnecting the plurality of bodies, wherein the plurality of bodies has first portions (22) and the connector interconnects the first portions; wherein the first portions define holes (24), and wherein the connector is inserted in the holes (see Figs. 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Byrnes wherein the transformable wick device has a plurality of bodies connected together by a connector inserted through the plurality of bodies, such that the plurality of bodies has flexible connections, further comprising a connector interconnecting the plurality of bodies, wherein the plurality of bodies has first portions and the connector interconnects the first portions; wherein the first portions define holes, and wherein the connector is inserted in the holes; wherein the connector extends spirally along a longitudinal length thereof as taught and/or suggested by Barone, since it has been held that constructing a formerly integral structure (i.e. Byrnes’ wick) in various elements (i.e. the plurality of connected wicks taught by Barone) involves only routine skill in the art. Nerwin v. Erlicnrnan
Byrnes in view of Barone does not disclose wherein the connector extends spirally along a longitudinal length thereof.
Takahashi teaches a similar combustion device with a transformable wick comprising: a connector (5) which extends spirally along a longitudinal length thereof (see paragraph 0002, ll. 25-26: “twisted yarn”; a twisted yarn would extend spirally along a longitudinal length thereof).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Byrnes in view of Barone wherein said connector extends spirally along a longitudinal length thereof as taught and/or suggested by Takahashi, since both Barone and Takahashi teach a similar connector, it would have been obvious to one skilled in the art to substitute one connector for the other to achieve the predictable result of connecting said plurality of bodies.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Byrnes in view of Barone and Takahashi as applied to claim 14 above, and further in view of Chen.
Regarding Claim 18, Byrnes in view of Barone and Takahashi does not disclose wherein each of the first portions has two ends spaced from each other, wherein the plurality of bodies has second portions adapted to be immersed in fuel, and wherein each of the second portions has a first section which extends axially from one of two ends of the first portion and a second section which extends axially from the other of two ends of the first portion.
Chen teaches a wick for a flame device wherein each of the first portions (30) has two ends spaced from each other (see at least Fig. 2), wherein the plurality of bodies has second portions (40) adapted to be immersed in fuel, and wherein each of the second portions has a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Byrnes in view of Barone and Takahashi wherein each of the first portions has two ends spaced from each other, wherein the plurality of bodies has second portions adapted to be immersed in fuel, and wherein each of the second portions has a first section which extends axially from one of two ends of the first portion and a second section which extends axially from the other of two ends of the first portion as taught and/or suggested by Chen, since it would have been obvious to one skilled in the art to substitute the plurality of wicks taught by Barone for a plurality of wicks like those taught by Chen to achieve the predictable result of delivering fuel via capillary action to a flame.
Allowable Subject Matter
Claims 6-9, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    479
    529
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    368
    1145
    media_image6.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799